Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/31/2021 has been entered. Claims 1-8 and 10-21 remain pending in the application.  Applicant’s amendments to the Drawings and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Final Office Action mailed 05/28/2021.   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of Kido et al. (US 2009011065 A1) fails to teach the first fluid reservoir is a first fluid port for introducing a first fluid into the cartridge and the cartridge comprising a bulk acoustic wave resonator having a sensing surface. As elaborated by Applicant (see Remarks filed 08/31/2021, pages 11-12), it would not be obvious to modify Kido to incorporate the teachings of Chou et al. (US 20110023581 A1) to arrive at the claimed invention because it would render the device unsatisfactory for its intended purpose. The examiner agrees that Kido teaches away from including a port to be coupled with an external pump because of the potential for contamination (see Remarks, page 12).
claim 1 is deemed allowed. Claims 2-8 and 10-17 are deemed allowed based on their dependency on claim 1.
Regarding claim 18, as elaborated by Applicant (see Remarks, page 15), the closest prior art Kido fails to teach injecting a first volume through the first port to cause the first fluid to flow across the sensing surface. Furthermore, Kido fails to teach a first fluid port and a bulk acoustic wave resonator as elaborated above in claim 1. 
None of the prior art teaches or fairly suggests, alone or in combination all of the limitations of claim 18. Thus, claim 18 is deemed allowed. Claims 19-21 are deemed allowed based on their dependency on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798      

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798